Examiner’s Comment
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a circuit comprising: a burst mode control circuit coupled to the first and second drivers, wherein the burst mode control circuit is configured to implement a burst mode operation where each burst of the burst mode operation includes a burst soft-on portion and a burst portion, wherein: during the soft-on portion of the burst mode operation, the burst mode control circuit is configured to cause the first and second drivers to produce a first set of pulses of increasing pulse width; and during the burst portion of the burst mode operation, the burst mode control circuit is configured to cause the first and second drivers to produce a second set of pulses of a constant pulse width, in combination with all the limitations set forth in claim 1. 	Regarding claim 8, the prior art fails to teach or disclose a method of controlling a resonant converter using burst mode operation including a series of bursts, the method comprising: generating a first set of switching pulses on a gate of a transistor during a beginning portion of each burst, the first set of switching pulses having progressively increasing pulse widths; generating a second set of switching pulses on the gate of the transistor during a middle portion of each burst, the second set of switching pulses having a constant pulse width; and generating a third set of switching pulses on the gate of the transistor during an ending portion of each burst, the third set of switching pulses .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.